Citation Nr: 1130463	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  08-25 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral sensorineural hearing loss.  


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

N. Snyder, Counsel



INTRODUCTION

The Veteran had active service from April 1954 to March 1956 with additional service in the Army Reserve from March 1956 to April 1962 and Army National Guard from May 1965 to August 1966.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of October 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

A hearing before the undersigned was held at the RO in August 2010.  The hearing transcript has been associated with the claims file.  

In October 2010 the Board remanded this matter to the RO via the Appeals Management Center (AMC) for additional development.  That development completed, the matter has properly been returned to the Board for appellate consideration.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's hearing loss is causally related to in-service noise exposure.


CONCLUSION OF LAW

The criteria for service connection for hearing loss have been met.  
38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in- service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Impaired hearing will be considered a disability for VA purposes when the auditory thresholds in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) are 40 decibels or more; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The provisions of § 3.385, however, do not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  Although that regulation speaks in terms of service connection, it operates to establish when a measured hearing loss is (or, more accurately is not) a "disability" for which compensation may be paid, provided that other requirements for service connection are otherwise met under 38 U.S.C.A. §§ 1110, 1112 and 38 C.F.R. §§ 3.303, 3.307.  Hensley v. Brown, 5 Vet .App. 155 (1993).

The evidence indicates that the Veteran has been diagnosed with bilateral hearing loss (as defined by38 C.F.R. § 3.385).  See, e.g., September 2007 VA examination record.  The Veteran contends that his hearing loss is the result of service, to include acoustic trauma sustained as a result of from an explosion in May/June 1954.  He has reported that he was treated for a ruptured left ear drum during service and that he subsequently noticed hearing loss in the left ear after that explosion.  He has also estimated that he was initially treated for hearing loss in the 1960s.  See, e.g., August 2010 hearing transcript.  

The evidence does not include any service treatment or examination records; they are presumed destroyed in the fire, as documented in this case by an August 2007 Personnel Information Exchange System (PIES) response explaining that the Veteran's records were fire-related.  During the Board hearing, the Veteran testified that he had been hospitalized following the in-service explosion.  See August 2010 hearing transcript.  Pursuant to the October 2010 Board remand, VA attempted to obtain any available records of inpatient treatment of the Veteran during his active service.  A PIES response dated in January 2011 includes that most of the Army clinical records prior to 1960 were lost in the 1973 fire at the National Personnel Records Center (NPRC).  

Although it is clear that the Veteran's service treatment records related to this incident are not available, the Veteran is competent to report the nature and circumstances of his service, to include a history of noise exposure from an explosion, and the Board finds the history of in-service noise exposure credible and consistent with his service.  See 38 C.F.R. §§ 3.303(a), 3.159(a)(2).  Thus, his testimony is sufficient to establish the reported in-service noise exposure, and the remaining issue is whether the currently diagnosed hearing loss onset in service or is causally related to service.  

A September 2007 VA examination record reflects the Veteran's history of diminished hearing since being exposed to a loud explosion during basic training.  After examination and review of audiometric testing results, the Veteran was diagnosed with moderately severe high frequency sensorineural hearing loss.  The examiner noted that the claims file did not include any physicals or hearing evaluations dating during service.  The examiner indicated that hearing evaluations were performed by whispered voice test at that time, however, so the results would not have yielded any valuable information even if they were available.  The examiner reported that he was not able to determine the onset of the hearing loss.  The examiner noted that the Veteran reported that the hearing loss onset after an explosion, and he explained that an explosion can cause high frequency hearing loss, like that shown on testing.  

After review of the evidence, the Board finds service connection is warranted.  The Board acknowledges that the evidence does not include any medical evidence of hearing loss prior to September 2007.  The Veteran is competent to report the approximate date of onset of diminished hearing acuity, however, and the Board finds the Veteran's history of continuous left ear symptoms since the in-service explosion is credible and consistent with the VA examiner's findings.  

The Board acknowledges that the evidence is ambiguous as to date of onset of symptoms in the right ear.  As noted above, 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits at separation from service.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  Thus, the Board finds the absence of a clear history of right ear hearing loss during service is not dispositive, and based on the Veteran's credible history of acoustic trauma during service, the VA examiner's finding that an explosion could cause a high frequency hearing loss, and the absence of evidence of significant post-service noise exposure, and resolving all doubt in the Veteran's favor, the Board finds the evidence is in equipoise as to whether the Veteran's right ear hearing loss is related to service.  In such circumstances, the benefit of the doubt goes to the Veteran; consequently, service connection is granted for bilateral hearing loss.  38 U.S.C.A. § 5107(b).  

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  


ORDER

Service connection for bilateral hearing loss is granted.  



____________________________________________
JAMES G. REINHART
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


